835 F.2d 870
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elizabeth ENGELHARTSON, Petitioner,v.DEPARTMENT OF AGRICULTURE, Respondent.
No. 87-3484.
United States Court of Appeals, Federal Circuit.
Nov. 9, 1987.

Before BISSELL, Circuit Judge, NICHOLS, Senior Circuit Judge, and MAYER, Circuit Judge.
PER CURIAM.

DECISION

1
The final decision of the Merit Systems Protection Board, Docket No. SE07528710072, dismissing for lack of jurisdiction petitioner's appeal to the Board, is affirmed on the basis of the opinion of the administrative judge.  After reviewing the submissions of the parties, we find no basis under our statutorily prescribed scope of review for setting aside the Board's final decision.  5 U.S.C. Sec. 7703(c) (1982).